J-S81005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    ANGEL VASQUEZ-DIAZ                         :
                                               :
                      Appellant                :   No. 369 EDA 2014

          Appeal from the Judgment of Sentence September 17, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0008880-2012


BEFORE:       BOWES, J., MOULTON, J., and STEVENS, P.J.E.*

CONCURRING MEMORANDUM BY STEVENS, P.J.E.:                    FILED MAY 22, 2017

        The   well-reasoned dissent        authored   by   Justice   Debra   Todd   in

Commonwealth v. Wolfe, ___Pa.___, 140 A.3d 651 (2016), is reflective of

my view on the constitutionality of mandatory minimum sentences as well as

the deference we should give to the prerogative of the duly elected branch

of government, the Pennsylvania Legislature, to establish such sentences

where deemed appropriate.           See Commonwealth v. Wolfe, ___Pa.___,

140 A.3d 651 (2016) (Todd, J., dissenting) (asserting that the imposition of

a mandatory minimum sentence pursuant to 42 Pa.C.S. § 9718 did not

violate the Sixth Amendment as the fact that triggered the application of the




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S81005-16



mandatory minimum was stated in the criminal information and proven to

the jury beyond a reasonable doubt as an element of the offense).

     However, the Majority here correctly concludes that, under current

Pennsylvania law, Appellant is entitled to a resentencing hearing as he

received a mandatory minimum sentence under 42 Pa.C.S. § 9718, a statute

that our Supreme Court declared unconstitutional in Wolfe pursuant to the

principles set forth in Alleyne v. United States, ___U.S.___, 133 S.Ct.

2151, 186 L.Ed.2d 314 (2013).     The Superior Court, as an intermediate

appellate court, is required to follow Supreme Court mandates and bound to

effectuate Supreme Court precedent.       Walnut St. Assocs., Inc. v.

Brokerage Concepts, Inc., 610 Pa. 371, 391, 20 A.3d 468, 480 (2011).

     Judge Bowes joins the concurring memorandum.




                                   -2-